Citation Nr: 0941326	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck/cervical 
spine disorder.  

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In the interest of fairness, the Board has elected to 
separate the service connection claims for a disorder of the 
cervical spine/neck and for the right shoulder, instead of 
considering it as a single claim.  As will be explained 
herein, clinical disorders of the cervical spine and right 
shoulder have been separately diagnosed and medical opinions 
and evidence have been provided addressing each claimed 
condition independently.  As such, these claims have been 
recharacterized as shown on the title page.  

The service connection claim for a disorder of the cervical 
spine/neck is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative medical evidence does not show that any 
currently diagnosed right shoulder disorder, to include 
anterior instability, is etiologically related to the 
Veteran's period of honorable active service or any incident 
therein.

2.  The evidence of record does not show that the Veteran 
currently suffers from diagnosed left or right knee disorders 
that are related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
right shoulder disorder have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009). 

2.  The criteria for a grant of service connection for a left 
knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  The criteria for a grant of service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).


Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

The Board finds that with respect to the Veteran's service 
connection claims, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in March 2004.  The letter 
addressed all required notice elements and was sent prior to 
the initial unfavorable decision issued by the agency of 
original jurisdiction (AOJ) in June 2005.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate the claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  This specific notice was provided to the Veteran in 
March 2006.  Thereafter, the RO readjudicated the claims in 
supplemental statements of the case issued in January and 
June 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).this case.  

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  


Initially, the Board observes that the Veteran's STRs may not 
be entirely complete in this case.  Even prior to the 
enactment of the Veterans Claims Assistance Act of 2000, the 
United States Court of Appeals for Veterans Claims (Court) 
had held that in cases where a Veteran's service treatment 
records were unavailable/incomplete, through no fault of the 
Veteran, there was a "heightened duty" to assist the veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

Here the file contains the Veteran's available STRs, and 
post-service private and VA medical records.  A VA 
examination of the knees and right shoulder was conducted in 
April 2009, which failed to reveal any clinical indications 
to support a diagnosis of any knee disorder bilaterally, and 
failed to link any currently manifested right shoulder 
disorder to the veteran's period of active service.  Neither 
the Veteran nor her representative has argued that the 2009 
VA examination was inadequate.  In addition, neither the 
Veteran nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  The Board finds that as to the claims 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).




Factual Background 

The Veteran maintains that the claimed disabilities of the 
right shoulder and knees all arose from the same incident 
which occurred in July 1989.  Because these issues involve 
similar facts and essentially the same procedural history, 
for the sake of economy the Board will address the background 
relating all of these claimed conditions together.

The Veteran served with the United States Air Force with a 
primary MOS of Aircraft Armament System Specialist.

The STRs include a February 1985 enlistment examination 
report revealing that clinical evaluation of the neck, and 
upper and lower extremities was normal.  An entry dated in 
July 1989 indicates that a 50 to 100 pound object fell, 
injuring the Veteran's arms and left thigh; assessments of 
muscle pain and minor contusions were made.  Thereafter, the 
Veteran underwent physical therapy for lumbar/thoracic spine 
problems.  A July 1992 entry indicated that the Veteran had 
multiple joint aches secondary to injury sustained from a 
falling bomb rack.  

Post-service evidence includes an August 1992 neurology 
clinic record indicating that the Veteran complained of 
lumbar and thoracic spine pain and thigh tingling associated 
with the knees buckling, following an earlier in-service 
incident when a bomb rack fell on her.  An assessment of 
orthopedic pain and no neurologic symptomatology was made.  

A private orthopedic record dated in May 1993 reveals that 
the Veteran gave a several year history of back pain and 
reported that a bomb rack had fallen on her shoulder.  She 
also complained of multiple joint pains.  Examination 
revealed tenderness over the cervical spine and a pain arc of 
the shoulders from 80 to 120 degrees.  Examination of the 
knees showed joint line tenderness on the right side without 
evidence of swelling or effusion.  An impression of rule out 
rheumatoid arthritis was made.  X-ray films of the shoulders 
taken in May 1993 revealed no bone or joint abnormality; 
films of the cervical spine revealed sclerosis and joint 
space irregularity possibly representing changes from 
rheumatoid arthritis.   

In 2004, the Veteran provided and incident report and lay 
statement, explaining that in July 1989, a bomb rack weighing 
approximately 80 pounds fell on her from a height of 5-6 
feet, hitting her shoulder and causing her to fall on her 
knees on a concrete surface, causing chronic pain in the 
knees and neck.  

Service connection for chronic lumbar/thoracic pain was 
granted in a rating action dated in June 2005.

VA medical records dated from December 2003 to January 2009 
are on file.  The records show that in November 2004, the 
Veteran had complaints of chronic arthralgia/myalgia in the 
knees, as well as complaints of stiffness and chronic pain in 
the cervical spine, since a bomb rack fell on her in service.  
She also reported that rheumatoid arthritis had been 
diagnosed in 1991 or 1992.  An assessment of chronic 
myalgia/arthralgia of the knees, feet, ankles neck and low 
back, of unknown etiology was diagnosed.  An entry dated in 
April 2005 indicates that the Veteran reported having neck 
pain for years since a bomb rack fell and hit her during 
service.  Soft tissue rheumatism of the cervical spine was 
diagnosed.  In May 2005, the Veteran was seen due to 
complaints of right shoulder pain, reporting that a week 
earlier, she had slipped pouring concrete dislocating her 
right shoulder.  X-ray films of the right shoulder revealed 
no evidence of fracture or dislocation and a diagnosis of 
right shoulder pain was made.  When evaluated in August 2005, 
anterior instability of the right shoulder was diagnosed.  
The Veteran was seen by rheumatology in December 2007 at 
which time she complained of symptomatology of the neck and 
knees.  Examination revealed full range of knee motion 
bilaterally with no evidence of swelling or synovial 
thickening.  Right knee tenderness was noted.  The 
assessments included soft tissue rheumatism; no assessment of 
any knee disorder was made.  

A VA examination was conducted in April 2009.  In summary, 
the VA examiner noted that an 80-pound bomb rack fell on the 
Veteran in July 1989, following which she complained of 
chronic injuries to the right shoulder, knees and cervical 
spine.  The examiner observed that X-ray films taken in May 
1993 and in 2005 were normal.  April 2009 X-ray films of the 
right shoulder, cervical spine and the knees were negative.  
Diagnoses of: (1) bilateral knee contusions, in service -
resolved, no objective findings, despite subjective 
complaints; (2) right shoulder strain, in service - resolved; 
and (3) right shoulder instability - after service, not 
caused or related to shoulder strain, were made.  

Analysis

The Veteran primarily maintains that service connection is 
warranted for disorders of the right shoulder and the knees 
bilaterally, claimed as attributable to an incident occurring 
during service in July 1989, when an 80-pound bomb rack fell 
on her.  

In a case such as this where it appears that STRs are 
possibly incomplete, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of- the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992). The Board must point out; however, 
the O'Hare precedent does not raise a presumption that the 
missing medical records would, if they still existed, 
necessarily support the claim. Case law does not establish a 
heightened "benefit of the doubt," only a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision when a Veteran's medical records are 
incomplete.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain diseases, including arthritis, 
may be established on a presumptive basis if the disease is 
manifested to the required degree within the first year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2009).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

	A.  Right Shoulder

Indisputably, the record contains medical evidence of a 
currently diagnosed right shoulder disorder including 
anterior, inferior, instability diagnosed upon VA examination 
conducted in 2009.  As such, Hickson element (1) is 
satisfied.

The remaining question is whether or not any currently 
manifested right shoulder disorder was incurred during or as 
a result of the Veteran's active military service, 
presumptively or otherwise.

With respect to the second Hickson element, the pertinent 
STRs reflect that in July 1989, a 50 to 100 pound object fell 
injuring the Veteran's arms and left thigh, following which 
the Veteran was treated and underwent physical therapy for 
pain in the lumbar and thoracic spine.  In July 1992, the 
Veteran complained of multiple joint aches (unspecified) 
secondary to injury sustained from a falling bomb rack.  
However, there was no disability of the right shoulder 
diagnosed during service.  

During the first post-service year, the Veteran gave a 
history of the in-service injury and complained of multiple 
joint pains.   X-ray films of the shoulders taken in May 1993 
revealed no bone or joint abnormality; and no right shoulder 
disorder was diagnosed.  Since the file contains no evidence 
establishing that arthritis of the right shoulder was 
diagnosed during the Veteran's first post-service year, 
service connection on a presumptive basis is not warranted.

Post-service, the earliest indication of right shoulder 
disorder was documented in 2005, more than a decade after the 
Veteran's discharge from service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.).  At that time, the 
Veteran gave a history of an injury occurring in April or May 
2005 at which time she slipped pouring concrete, dislocating 
her right shoulder.  X-ray films of the right shoulder taken 
in 2005 revealed no evidence of fracture or dislocation and a 
diagnosis of right shoulder pain was made in May 2005.  When 
evaluated in August 2005, anterior instability of the right 
shoulder was diagnosed; the same diagnosis was made upon VA 
examination conducted in 2009.  

The Court of Appeals for the Federal Circuit, which has held 
that a Veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
Veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Turning to this third 
element, medical nexus, the record contains one opinion 
addressing the relationship between the Veteran's currently 
claimed right shoulder disorder and her period of service.  
Among the factors for assessing the probative value of a 
medical opinion is the thoroughness and detail of the opinion 
and whether the opinion is based upon a complete accurate 
factual premise.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000).  

In this regard, based on a review of the claims file, a 
history elicited from the Veteran and the results of a 
physical examination conducted in 2009, a VA examiner 
diagnosed shoulder strain shown in-service - resolved; and 
indicated that right shoulder instability manifested and 
diagnosed post-service was not caused by service or in any 
way related to right shoulder strain which was treated in 
service and resolved.  The Board considers the 2009 VA 
opinion to be highly probative as it was definitive, based 
upon a review of the Veteran's complete medical history and 
records, and supported by facts documented in the record.  
Additionally, the examiner gave a complete rationale for the 
opinion.  In addition, the file contains no professional 
medical opinion to the contrary and the Veteran has not 
provided any competent medical evidence to diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).

In contrast, of lower probative value are the lay statements 
and contentions of the Veteran to the effect that she 
experienced chronic shoulder problems since service and that 
her currently claimed right shoulder disorder is 
etiologically related to service.  Nieves-Rodriquez v. Peake, 
22 Vet.  App. 295 (1998).  In this regard, she has not 
demonstrated that she has any expertise to render such an 
opinion, she has not accounted for the role of the 2005 right 
shoulder injury.  Moreover, both the report of chronic right 
shoulder symptoms and her opinion as to the etiology of her 
right shoulder disorder are not consistent with the objective 
evidence of record, which does not document chronicity of 
right shoulder symptomatology and does not even suggest a 
relationship between a currently claimed right shoulder 
disorder and service.  See Davidson v. Shinseki, 581 F.3d 
1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Essentially, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed right shoulder disorder is related to service, 
Hickson element (3), medical nexus, is not met.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the Veteran's service connection claim for a right 
shoulder disorder.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.



								[Continued on Next 
Page]

	B.  Right and Left Knees

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current diagnosis of a right or 
left knee disorder; i.e., a clinical disability of the knees 
has not been diagnosed at any time post-service.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim for bilateral knee disorders was filed in 
February 2004; there was no evidence of a clinical 
disability/diagnosis of a left or right knee disorder on file 
at that time (resolved or unresolved) nor has such been 
presented at any time subsequently since the claims have been 
pending.

A review of the VA medical records dated from 2003 to 2009 
includes complaints of pain and what appears to be 
assessments of myalgia and arthralgia of the knees.  
"Myalgia" is defined as muscular pain.  See Hoag v. Brown, 
4 Vet. App. 209, 211 (1993), quoting Stedman's Medical 
Dictionary 913 (1992).  "Arthralgia" is defined as pain in a 
joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) 
(citing Dorland's Illustrated Medical Dictionary 147 (27th 
ed. 1988)).  In this regard, to the extent that the Veteran 
currently has pain, it is not a disorder for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Significantly, to clarify 
matters, a VA examination was conducted in April 2009 at 
which time no clinical knee disability was diagnosed.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a current disability.  Degmetich, 104 F. 3d 
at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Thus, because the evidence shows that the Veteran does not 
currently have any diagnosed knee disability, Hickson element 
(1) therefore has not been met, and the Veteran's claim fails 
on this basis alone.  See Brammer, supra; see also Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (noting that service 
connection may not be granted unless a current disability 
exists).

The Board reiterates that it does not doubt that the Veteran 
currently experiences pain in both knees.  However, the 
medical evidence of record simply does not show any pathology 
underlying the claimed knee pain.  Accordingly, as there is 
no evidence of a current disability, and no evidence of a 
nexus, the preponderance of the evidence is against the 
claims and service connection for claimed disorder of the 
left and right knees must be denied.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


REMAND

Further development is needed prior to appellate review of 
the service connection claim for a cervical spine/neck 
disorder.  The Veteran primarily maintains that service 
connection is warranted for a disorder of the cervical 
spine/neck claimed as attributable to an incident occurring 
during service in July 1989, when an 80-pound bomb rack fell 
on her.  

The Board observes that the claims file contains records of a 
VA rheumatology consult or consults dated in March/April 
2005.  The consultation report(s) noted the Veteran's 
complaints of neck pain and included physical examination.  
Cervical spine x-rays dated in February 2005 were reported to 
be normal.  The diagnoses included "soft tissue 
rheumatism."  A May 2005 VA physical therapy report states 
that the diagnosis was "soft tissue rheumatism cervical 
spine." 

The file also contains a 2009 VA examination report 
reflecting that a diagnosis of cervicalgia in service - 
resolved, was made.  The VA examiner further commented that 
despite the Veteran's subjective complaints, there were no 
objective findings on examination.  The report also indicated 
that X-ray films of the cervical spine were negative.  
However, the Board notes that X-ray films of the cervical 
spine taken in May 1993, within the Veteran's first post-
service year, revealed sclerosis and joint space irregularity 
possibly representing changes from rheumatoid arthritis.  VA 
records dated in March through May 2005 reflect that the 
Veteran reported having neck pain for years since a bomb rack 
fell and hit her during service and that soft tissue 
rheumatism of the cervical spine was diagnosed.  The 2009 VA 
examiner did not comment on the post-service medical evidence 
of "soft tissue rheumatism" of the cervical spine that was 
observed in 2005.

In light of this apparently conflicting evidence, the Board 
believes that it would be helpful to obtain a clarifying 
medical opinion reconciling the aforementioned evidence and 
definitively establishing whether the Veteran has a currently 
manifested disorder of the neck and/or cervical spine and if 
so, whether it is at least as likely as not related to the 
Veteran's period of service, presumptively or otherwise.  In 
so doing, the examiner will be requested to consider the 
Veteran's competent statements to the effect that she has 
experienced continuity of neck symptomatology since the 1989 
incident, which the Board has found credible.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to obtain an 
addendum to the April 2009 VA examination 
report (to be provided by the examiner 
who conducted that examination, if 
possible).  The claims file and a copy of 
this Remand must be made available to the 
reviewing examiner, and the examiner 
should indicate in the addendum report 
that the claims file was reviewed.  

It is requested that the examiner 
consider and reconcile any contradictory 
evidence pertaining to the Veteran's 
service connection claim for a disorder 
of the cervical spine/neck, to include 
discussing the findings of possible 
rheumatoid arthritis of the cervical 
spine noted in 1993 and the diagnosis of 
soft tissue rheumatism of the cervical 
spine diagnosed in 2005.  The need for 
further clinical examination or testing 
of the Veteran is left to the discretion 
of the reviewing examiner.

Following a review of the claims file 
(and any additional evidence obtained 
pursuant to this remand), the reviewing 
examiner (preferably the original 
examiner) is requested to address: (a) 
whether any current disability of the 
cervical spine/neck is currently 
manifested - and if so, a diagnosis of 
that disorder should be made; and (b) the 
approximate date of onset and etiology of 
any currently diagnosed cervical 
disorder/neck.  In doing so, the examiner 
must acknowledge the Veteran's report of 
continuity of symptomatology of the 
cervical spine since 1989, which the 
Board finds credible.

In addition, to the providing the 
aforementioned information, the examiner 
is specifically asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that a claimed disability of 
the cervical spine is: related to (a) 
service; or (b) an incident in service; 
or (c) proximately due to or the result 
of a service-connected disorder - to 
include chronic lumbar/thoracic back 
pain; or (d) aggravated (permanently 
increased in severity) by any service-
connected disorder.  Temporary and 
intermittent flare-ups of any condition 
would not constitute aggravation, unless 
the underlying condition is considered to 
have increased in severity.  A rationale 
should be provided for all opinions 
expressed.

The reviewer should identify the 
information on which the opinion is 
based.  The reviewer's opinion should 
adequately summarize the relevant history 
and clinical findings, and provide a 
detailed explanation as to all medical 
conclusions rendered.

2.  Then readjudicate the Veteran's 
service connection claim for a cervical 
spine/neck disorder, to include 
consideration of any additional evidence 
obtained as a result of this Remand.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


